Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 1 of 22 PageID 252



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


DAWN GALLASHAW, Administrator
and Personal Representative of
the Estate of Antonio Gallashaw,

                  Plaintiff,

v.                                             Case No. 3:20-cv-106-J-39MCR

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

               Defendants.
______________________________

                                   ORDER

                                 I. Status
      Plaintiff, Dawn Gallashaw, as personal representative of her

son   Antonio   Gallashaw’s     estate,   is    proceeding   on    an   amended

complaint (Doc. 3; Compl.) against the Florida Department of

Corrections     (FDOC),   the   former    warden    of   Baker    Correctional

Institution (BCI), three BCI corrections officers, and one medical

staff person.1 Before the Court are the following motions: (1)

Officer Moody’s motion to dismiss (Doc. 4; Moody Motion), to which

Plaintiff has responded (Doc. 6; Moody Resp.);2 (2) Officer Faltz’s


      1One corrections officer and the medical staff person are
identified as “John Does.” See Compl. at 4. The Court has directed
Plaintiff to identify the Doe Defendants by October 9, 2020, or
they will be dismissed. See Order (Doc. 31).

      2Defendant Moody filed a reply to Plaintiff’s response (Doc.
8). However, he did not seek or receive leave to do so. See M.D.
Fla. R. 3.01(c) (“No party shall file any reply or further
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 2 of 22 PageID 253



motion to dismiss (Doc. 7; Faltz Motion), to which Plaintiff has

responded (Doc. 14; Faltz Resp.); and (3) former-warden Lee’s

motion to dismiss (Doc. 25; Lee Motion), to which Plaintiff has

responded (Doc. 28; Lee Resp.).

                      II. Motion to Dismiss Standard

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); see also Lotierzo v. Woman’s World Med. Ctr.,

Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. A

plaintiff    should   allege   enough    facts   “to   raise   a   reasonable

expectation that discovery will reveal evidence” supporting the

plaintiff’s claims. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(2007).

      Though detailed factual allegations are not required, Federal

Rule of Civil Procedure 8(a) demands “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at

678. As such, a plaintiff may not rely on “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory




memorandum directed to [a] motion or response . . . unless the
Court grants leave.”). As such, the Court does not consider
Defendant Moody’s reply.
                                     2
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 3 of 22 PageID 254



statements.” Gill, 2019 WL 5304078, at *2 (quoting Iqbal, 556 U.S.

at 678). Rather, the well-pled allegations must nudge the claim

“across the line from conceivable to plausible.” Twombly, 550 U.S.

at 570. In assessing the sufficiency of a complaint, all reasonable

inferences should be drawn in favor of the plaintiff. See Iqbal,

556 U.S. at 678.

                          III. Complaint Allegations

      Plaintiff proceeds on behalf of her son, Antonio, who died on

July 28, 2015, while in BCI’s custody. See Compl. ¶¶ 14, 23.

Plaintiff    alleges      Defendant-officers   Moody     and   Faltz   entered

Antonio’s administrative confinement cell3 on July 27, 2015 to

conduct “a shake down.” Id. ¶¶ 16-18. According to Plaintiff, when

Moody and Faltz entered the cell, they “began to attack [Antonio]

without cause . . . . rendering him unconscious.” Id. ¶ 19. While

a   bit   unclear,   it    appears   Faltz   initially   attacked      Antonio.

Plaintiff alleges Moody knew of Faltz’s intent to attack Antonio,

but “did nothing to stop [it].” Id. ¶¶ 19, 55. Plaintiff also

alleges Moody “participated in the unlawful violence.” Id. ¶ 19.

      Plaintiff alleges Moody and Faltz then removed Antonio from

his cell while he was “unresponsive . . . and suffering from a

life-threatening medical emergency.” Id. ¶ 20. Plaintiff further



      3Antonio had been in BCI’s custody since January 2015. See
Compl. ¶ 14. On the day of the incident, July 27, 2015, Antonio
was placed in an administrative confinement cell because he
reported a medical condition and, separately, reported a
corrections officer was involved in illegal activity. Id. ¶ 17.
Antonio was housed in the cell by himself. Id. ¶ 16.
                                       3
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 4 of 22 PageID 255



alleges “neither Defendants FDOC, Lee, Moody, Faltz, Correctional

Officer Doe[,] or Medical Staff Doe provided adequate medical

attention or care to [Antonio],” who remained unresponsive. Id. ¶

21. Plaintiff acknowledges Antonio eventually was transported to

the Reception and Medical Center (RMC) but “transportation . . .

was delayed.” Id. ¶¶ 21, 22.

      As relevant to the motions under review, Plaintiff asserts

claims under Florida’s wrongful death statute (count two) and under

42 U.S.C. § 1983 (counts three, four, and five).4

                               IV. Analysis

     A. Constitutional Claims Against Defendants Moody & Faltz

      In   counts   three   and    four,    Plaintiff   asserts   Defendants

Moody’s and Faltz’s “use of force against [Antonio] . . . was

excessive,    unreasonable,       and   constituted     cruel   and   unusual

punishment in violation of the Eighth Amendment.” Id. ¶¶ 56, 62.

Plaintiff also alleges Defendants Moody and Faltz ignored or failed

to properly care for Antonio’s serious medical needs. Id. ¶¶ 57,

63. In count five, Plaintiff alleges Defendants Moody and Faltz

were deliberately indifferent to Antonio’s serious medical needs

by failing to obtain immediate medical attention for him. Id. ¶¶

68-69.

      Defendants invoke qualified immunity. Defendant Moody asserts

Plaintiff alleges only in a conclusory manner that Moody witnessed


      4Count one is against the FDOC, who has not moved to dismiss
the complaint. See FDOC’s Answer (Doc. 26).


                                        4
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 5 of 22 PageID 256



another officer attack Antonio but does not allege Moody himself

engaged in the attack. See Moody Motion at 5. Defendant Faltz

simply asserts Plaintiff does not allege facts showing he was

“acting outside the scope of his employment.” See Faltz Motion at

6.

      An officer sued in his individual capacity “is entitled to

qualified    immunity    for   his   discretionary         actions    unless   he

violated ‘clearly established statutory or constitutional rights

of   which   a   reasonable    person       would   have   known.’”    Black   v.

Wigington, 811 F.3d 1259, 1266 (11th Cir. 2016) (quoting Case v.

Eslinger, 555 F.3d 1317, 1325 (11th Cir. 2009)). Qualified immunity

allows officers to exercise their official duties without fear of

facing personal liability. Alcocer v. Mills, 906 F.3d 944, 951

(11th Cir. 2018). The doctrine protects all but the plainly

incompetent      or   those    who   knowingly        violate    an    inmate’s

constitutional rights. Id.

      Upon asserting a qualified immunity defense, a defendant

bears the initial burden to demonstrate he was acting in his

discretionary authority at the relevant times. Dukes v. Deaton,

852 F.3d 1035, 1041-42 (11th Cir.), cert. denied, 138 S. Ct. 72

(2017). Plaintiff concedes Defendant Moody was acting within the

scope of his discretionary authority at the relevant times. See

Moody Resp. at 6. Plaintiff does not make the same concession as

to Defendant Faltz. See Faltz Resp. at 8-12. However, in her

complaint, Plaintiff alleges Defendant Faltz was working as a

                                        5
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 6 of 22 PageID 257



corrections officer on July 27, 2015, and in that role, “conducted

a ‘shake down’ of [Antonio’s] cell.” See Compl. ¶¶ 6, 18. Though

Plaintiff does not define “shake down,” this term generally is

understood in the correctional environment to refer to a cell

search, which is a       legitimate job function        of a corrections

officer. Accordingly, Plaintiff alleges facts showing Defendant

Faltz was acting within the scope of his discretionary authority

at the relevant times.

      The burden now shifts to Plaintiff to demonstrate she alleges

Defendants engaged in conduct that, accepted as true, caused the

violation of a clearly established constitutional right. Alcocer,

906 F.3d at 951. “Because § 1983 ‘requires proof of an affirmative

causal connection between the official’s acts or omissions and the

alleged constitutional deprivation,’ each defendant is entitled to

an independent qualified-immunity analysis as it relates to his or

her actions and omissions.” Id. (quoting Zatler v. Wainwright, 802

F.2d 397, 401 (11th Cir. 1986)).

      The Eighth Amendment’s proscription against cruel and unusual

punishment “prohibits the unnecessary and wanton infliction of

pain,   or   the   infliction   of   pain   totally   without   penological

justification.” Ort v. White, 813 F.2d 318, 321 (11th Cir. 1987).

See also Skrtich v. Thornton, 280 F.3d 1295, 1304 (11th Cir. 2002)

(“The law of excessive force in this country is that a prisoner

cannot be subjected to gratuitous or disproportionate force that

has no object but to inflict pain.”); Bruce v. Wade, 537 F.2d 850,


                                      6
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 7 of 22 PageID 258



853 (5th Cir. 1976) (“That an unjustified beating at the hands of

prison officials gives rise to a section 1983 action is clear.”).

      The Eighth Amendment proscribes not only gratuitous uses of

force—as governed by the “malicious and sadistic” standard—but

also conduct that threatens the health and safety of inmates—as

governed by the deliberate indifference standard. See Danley v.

Allen, 540 F.3d 1298, 1306 (11th Cir. 2008)               (explaining the

different types of Eighth Amendment claims a prisoner may pursue

when he alleges a prison guard harmed him).

      Thus, when an officer is aware an inmate faces a substantial

risk of serious harm, he may not intentionally ignore that risk by

conduct that is more than negligence. See Farmer v. Brennan, 511

U.S. 825, 843 (1994). “The question under the Eighth Amendment is

whether prison officials, acting with deliberate indifference,

exposed a prisoner to a sufficiently substantial ‘risk of serious

damage to his future health.’” Id. (quoting Helling v. McKinney,

509 U.S. 25, 35 (1993)). See also McElligott v. Foley, 182 F.3d

1248, 1255 (11th Cir. 1999) (“We have repeatedly found that ‘an

official acts with deliberate indifference when he or she knows

that an inmate is in serious need of medical care, but he fails or

refuses to obtain medical treatment for the inmate.’”).

      When an officer uses excessive force against an inmate,

officers who are present and in a position to intervene can be

liable if they do not. Velazquez v. City of Hialeah, 484 F.3d 1340,

                                     7
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 8 of 22 PageID 259



1341 (11th Cir. 2007) (“The law of this circuit is that an officer

who is present at the scene and who fails to take reasonable steps

to protect the victim of another officer’s use of excessive force,

can be held liable for his nonfeasance.” (internal quotation marks

omitted)).

      Because Defendants Moody and Faltz each raise a qualified-

immunity defense, the Court addresses Plaintiff’s allegations and

claims against them individually.

              i. Excessive Force & Failure to Intervene

      Plaintiff alleges Defendant Faltz physically beat Antonio to

the point of unconsciousness “without cause.” See Compl. ¶¶ 19,

56, 62. Accepting these allegations as true, Plaintiff asserts the

violation of a clearly established constitutional right under an

excessive-force theory, and Defendant Faltz is not entitled to

qualified immunity on this claim. See Skrtich, 280 F.3d at 1304.

It is unclear, however, in which count—three or four—Plaintiff

proceeds on an excessive-force theory against Defendant Faltz.

Confusingly, in both counts, Plaintiff repeats the same basic

allegations (e.g., “use of force”; “beating”; “serious need for

medical attention”) and references the same overarching legal

principles     (e.g.,   “cruel    and       unusual   punishment”;   “Eighth

Amendment”;     “excessive     [force]”;       “deliberate   disregard    of

[Antonio’s] Constitutional rights”). See Compl. ¶¶ 54-58, 62-65.

To the extent Plaintiff intended to set forth multiple, independent

theories of liability against Defendant Faltz, she has not clearly

                                        8
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 9 of 22 PageID 260



done so. The excessive force claim may proceed, but to the extent

Plaintiff intends to pursue other theories of liability against

Defendant Faltz, Plaintiff will be permitted an opportunity to

amend her complaint, as addressed later in this Order.

      Plaintiff’s claims against Defendant Moody also suffer from

a lack of precision and clarity. In both counts three and four,

Plaintiff    seemingly      asserts   an    excessive      force   claim   against

Defendant Moody. However, it does not appear Defendant Moody

himself     struck    Antonio    despite        Plaintiff’s      contention      that

“Defendant    Moody    participated        in   the   unlawful     violence,”     and

“Defendants Moody and Faltz attacked and beat [Antonio].” See

Compl. ¶¶ 19, 53, 61 (emphasis added). Id. Elsewhere in her

complaint, Plaintiff stresses that Defendant Moody merely “was

present” during the attack and failed to intervene, suggesting his

“participation” was limited to a passive role. Id. ¶ 55.

      Additionally, Plaintiff describes Defendant Faltz’s physical

stature (height and weight), likely to show Defendant Faltz, as

the   aggressor,      was   larger    and       stronger   than    Antonio,      thus

permitting the inference the use of physical force was unnecessary.

Id. ¶ 19. Plaintiff does not similarly describe Defendant Moody’s

physical    stature,    presumably     because        Defendant    Moody   did    not

engage in the alleged beating. Finally, in response to Defendant

Moody’s motion, Plaintiff explains, “Defendant Moody participated

in the unlawful violence upon [Antonio] by Defendant Faltz. . . .

[by] moving an unresponsive [Antonio] from the Cell, who was


                                        9
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 10 of 22 PageID 261



 clearly suffering a medical emergency.” See Moody Resp. at 9.

       Upon review, it appears Plaintiff alleges Defendant Moody’s

 participation     was   limited     to   watching     Defendant    Faltz    attack

 Antonio knowing the attack was going to occur                      and assisting

 Defendant Faltz after the fact. See Compl. ¶¶ 19, 55. Accepting

 these allegations as true, Plaintiff does not state an excessive

 force claim against Defendant Moody, but she does state a claim

 under a failure-to-intervene theory. As with her claims against

 Defendant Faltz, however, Plaintiff does not clearly articulate

 the Eighth Amendment theory under which she proceeds against

 Defendant Moody, nor is it apparent the distinction between counts

 three and four.

                         ii. Deliberate Indifference

       In counts three, four, and five, Plaintiff alleges both

 Defendants Moody and Faltz “failed to properly care for [Antonio’s]

 serious    need   for   medical     attention”      (count   three);     “ignored

 [Antonio’s] serious need for medical attention and deliberately

 prevented [Antonio] from receiving proper medical care” (count

 four);    and   was   deliberately       indifferent    to   Antonio’s     serious

 medical needs (count five). Id. ¶¶ 57, 63, 69.

       Not only are the claims duplicative as stated, but Plaintiff

 offers no facts explaining how Defendants Moody and Faltz were

 deliberately indifferent to Antonio’s serious medical needs. Legal

 conclusions unsupported by factual explanation do not satisfy the

 minimal    pleading     standard.    Even     more,    Plaintiff    acknowledges


                                          10
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 11 of 22 PageID 262



 Antonio was transported to RMC in the afternoon on July 27, 2015,

 where he received medical attention. Id. ¶ 22. Plaintiff vaguely

 asserts the transportation to RMC was delayed, id. ¶ 21, though

 she does not explain who was responsible for or what caused the

 delay.

       To the extent Plaintiff suggests Defendants Moody and Faltz

 were deliberately indifferent to Antonio’s serious medical needs

 by removing him from his cell, id. ¶ 20, the allegations as stated

 do not permit such an inference. In fact, it appears Defendants

 Moody and Faltz removed Antonio from his cell to take him to the

 medical unit where transportation to RMC was arranged. Id. ¶ 21.

 Even if Defendants Moody and Faltz should have summoned medical

 staff to Antonio’s cell instead of moving him themselves, such

 conduct   suggests    poor    judgment    or   negligence,   not   deliberate

 indifference. Accordingly, Plaintiff fails to state a plausible

 claim for relief against Defendants Moody and Faltz under a

 deliberate-indifference-to-serious-medical-needs theory.

       Finally, construing the facts in the light most favorable to

 Plaintiff,    she    states   a   claim    against   Defendant     Moody   for

 deliberate indifference to Antonio’s safety. “A prison official

 violates the Eighth Amendment when a substantial risk of serious

 harm, of which the official is subjectively aware, exists and the

 official does not respond reasonably to the risk.” Brooks v.

 Warden, 800 F.3d 1295, 1301 (11th Cir. 2015). See also Farmer, 511

 U.S. at 837 (defining “deliberate indifference” as the intentional


                                      11
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 12 of 22 PageID 263



 disregard of a known, excessive risk to an inmate’s safety).

       Plaintiff alleges Defendant Moody “was aware of Defendant

 Faltz’s intentions to injure [Antonio] when they entered the Cell.”

 See Compl. ¶ 55. Accepting as true that Defendant Moody knew of

 Defendant Faltz’s alleged sinister intentions but took no steps to

 alleviate the risk Antonio faced, Plaintiff states a deliberate

 indifference claim against Defendant Moody.

      B. Wrongful Death Claim Against Defendants Moody & Faltz

       In count two, Plaintiff alleges Antonio died “as a result of

 a wrongful and unjustified attack by Defendants Moody and Faltz.”

 Id. ¶¶ 47-50. Defendants argue they are immune from suit under

 Florida’s sovereign immunity statute because Plaintiff does not

 allege facts showing they acted maliciously or in bad faith. See

 Moody Motion at 7; Faltz Motion at 4.

       Florida Statutes section 768.28(9)(a) provides an officer is

 entitled to immunity for injuries caused while performing actions

 within the scope of his employment “unless such officer . . . acted

 in bad faith or with malicious purpose or in a manner exhibiting

 wanton and willful disregard of human rights, safety, or property.”

 Fla. Stat. § 768.28(9)(a) (West).

       Florida courts equate the intent standard under the sovereign

 immunity statute with “recklessness.” See, e.g., Williams v. City

 of Minneola, 619 So. 2d 983, 986 (Fla. Dist. Ct. App. 1993). In

 the civil rights context, the Supreme Court has equated “deliberate

 indifference”    with   “recklessness.”     Farmer,   511   U.S.   at   836


                                     12
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 13 of 22 PageID 264



 (“[A]cting or failing to act with deliberate indifference to a

 substantial risk of serious harm to a prisoner is the equivalent

 of recklessly disregarding that risk.”).

       Plaintiff alleges facts that, accepted as true, permit the

 reasonable inference Defendants Moody and Faltz acted with the

 requisite intent. If true that Defendant Faltz intended to attack

 Antonio and then beat Antonio without cause and until Antonio lost

 consciousness, a reasonable person could construe such conduct as

 malicious, reckless, or done with a willful and wanton disregard

 of human rights or safety. See, e.g., Gregory v. Miami-Dade Cty.,

 Fla., 719 F. App’x 859, 874 (11th Cir. 2017) (holding the plaintiff

 alleged    the     defendant-officer      engaged     in   conduct      “more

 reprehensible and unacceptable than mere intentional conduct” when

 he alleged the officer shot a teenager six times in the back and

 the teenager was not resisting or threatening the officer).

       Similarly,    accepting   as   true   that    Defendant   Moody   knew

 Defendant Faltz intended to attack Antonio for no reason and stood

 by while the attack occurred, a reasonable person could conclude

 he did so with the requisite intent under section 768.28(9)(a).

 Accordingly, at this stage, the Court is not prepared to find as

 a matter of law that Defendants Moody and Faltz are immune from

 suit under Florida’s sovereign immunity statute.

            C. Constitutional Claims Against Defendant Lee

       Plaintiff alleges Defendant Lee was deliberately indifferent

 to the needs of inmates by failing to train officers “how to


                                      13
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 14 of 22 PageID 265



 prevent [] acts of violence” (count four) and to Antonio’s serious

 medical needs (count five). See Compl. ¶¶ 64, 68-69.

        Defendant Lee invokes qualified immunity. As to count four,

 Defendant Lee argues Plaintiff fails to allege facts showing a

 causal connection between the alleged injury and his acts or

 omissions as a supervisor. See Lee Motion at 14. As to count five,

 Defendant Lee argues Plaintiff does not allege he participated in

 the alleged conduct (a denial of medical care) or enacted a policy

 that resulted in a constitutional violation. Id. at 14-15.

        In response, Plaintiff argues Defendant Lee “was not acting

 within his discretionary authority.” See Lee Resp. at 12-13. An

 officer is said to be acting within his discretionary authority if

 he    was   engaged   in   acts   that    broadly   fall   within   his   job

 responsibilities. Holloman ex rel. Holloman v. Harland, 370 F.3d

 1252, 1266 (11th Cir. 2004). Thus, the question is not whether an

 officer had the authority, within the scope of his job, to violate

 an    inmate’s   constitutional    rights.    Id.   Rather,   a   court   must

 consider whether an officer was engaged in conduct that, if done

 properly, was a legitimate job-related function. This question

 requires the court to “temporarily put[] aside the fact that [the

 officer’s act] may have been committed for an unconstitutional

 purpose, in an unconstitutional manner, to an unconstitutional

 extent, or under constitutionally inappropriate circumstances.”

 Id.

        Plaintiff alleges Defendant Lee was the warden of BCI “at all


                                      14
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 15 of 22 PageID 266



 relevant times.” See Compl. ¶ 4. Plaintiff names Defendant Lee as

 a party to the action solely because of his role as warden, which

 necessarily implies he is sued because of how he carried out his

 job. If Defendant Lee permitted unconstitutional practices or

 policies to exist, as Plaintiff alleges, he was able to do so

 because of the role he enjoyed. As such, Defendant Lee was acting

 within the scope of his discretionary authority for purposes of

 the qualified immunity analysis. The burden now shifts to Plaintiff

 to establish she alleges facts permitting the inference that

 Defendant Lee violated a clearly established constitutional right.

       Plaintiff    does    not     contend     Defendant      Lee   directly

 participated in any of the alleged unconstitutional acts. For

 instance, Plaintiff does not allege Defendant Lee was present

 during or even knew about the alleged use of force against Antonio

 on July 27, 2015. Nor does Plaintiff allege Defendant Lee knew

 Antonio required urgent medical attention but failed or refused to

 provide it in a timely manner.

       To the extent Plaintiff seeks to hold Defendant Lee liable

 for the actions of the other Defendants, such a theory of liability

 is not viable under § 1983. “It is well established in this Circuit

 that supervisory officials are not liable under § 1983 for the

 unconstitutional    acts   of    their    subordinates   on   the   basis   of

 respondeat superior or vicarious liability.” Cottone v. Jenne, 326

 F.3d 1352, 1360 (11th Cir. 2003) (internal quotation marks and

 citation omitted), abrogated in part on other grounds by Randall


                                      15
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 16 of 22 PageID 267



 v. Scott, 610 F.3d 701 (11th Cir. 2010).

       “The standard by which a supervisor is held liable in [his]

 individual capacity for the actions of a subordinate is extremely

 rigorous.” Id. (alteration in original).                   Supervisor liability

 arises only “when the supervisor personally participates in the

 alleged   constitutional     violation         or   when   there   is   a   causal

 connection between the actions of the supervising official and the

 alleged constitutional deprivation.” Mathews v. Crosby, 480 F.3d

 1265, 1270 (11th Cir. 2007) (internal quotation marks and citation

 omitted).

              The necessary causal connection can be
              established “when a history of widespread
              abuse puts the responsible supervisor on
              notice of the need to correct the alleged
              deprivation, and he fails to do so.”
              Alternatively, the causal connection may be
              established when a supervisor’s “custom or
              policy    ...    result[s]    in    deliberate
              indifference to constitutional rights” or when
              facts   support   “an   inference   that   the
              supervisor directed the subordinates to act
              unlawfully or knew that the subordinates would
              act unlawfully and failed to stop them from
              doing so.”

 Cottone, 326 F.3d at 1360 (internal citations omitted).

       When    a   claim   against   a        supervisor     is   premised   on   a

 supervisor’s knowledge of prior constitutional deprivations, the

 plaintiff must allege those prior deprivations were “obvious,

 flagrant, rampant and of continued duration, rather than isolated

 occurrences.” Brown v. Crawford, 906 F.2d 667, 671 (11th Cir.

 1990). A supervisor’s failure to train employees may constitute an

                                         16
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 17 of 22 PageID 268



 unconstitutional policy or custom, but a plaintiff must allege

 “the failure to train amounts to deliberate indifference to the

 rights of persons with whom the [officers] come into contact.” See

 Keith v. DeKalb Cty., Georgia, 749 F.3d 1034, 1053 (11th Cir. 2014)

 (alteration       in   original).      Under   a    failure-to-train       theory,   a

 plaintiff        ordinarily     must     establish      the      alleged     training

 deficiency resulted in “[a] pattern of similar constitutional

 violations.” Id. (alteration in original) (quoting Connick v.

 Thompson, 563 U.S. 51, 62 (2011)).

         Plaintiff alleges Defendant Lee enacted policies or practices

 with deliberate indifference “to the serious needs of jail inmates

 .   .   .   by   allowing     corrections      officers     to   physically     abuse

 inmates.” See Compl. ¶ 64. Plaintiff also alleges Defendant Lee

 failed to train officers how to avoid or respond to instances of

 violence     or     abuse     toward     inmates.     Id.     Plaintiff      asserts,

 “Defendants [including Lee] cooperated in a policy to permit,

 facilitate, ratify and condone, correctional officer-on-inmate

 assaults and batteries and were deliberately indifferent to known

 risks of the life, health and safety of the inmates.” Id. ¶ 34,

 35.

         Plaintiff      offers   no     facts   to    support     these     conclusory

 assertions, however. Instead, she cites data representing the

 number of male-inmate homicides that have occurred each year from

 2011 through 2015 at corrections institutions throughout Florida.

 Id. ¶¶ 28-33. Accepting as true that male inmates have been killed


                                           17
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 18 of 22 PageID 269



 at the numerous corrections institutions in Florida between 2011

 and 2015, such facts do not permit the reasonable inference that

 Defendant Lee was on notice of a widespread history of abuse or a

 deficiency in a training program at BCI. Indeed, Plaintiff does

 not   assert   any    of   the    male-inmate    homicides     were    caused   by

 corrections officers at BCI.

       Plaintiff’s vague and conclusory reference to prior officer-

 on-inmate assaults, with no factual detail, is insufficient to

 satisfy the rigorous standard for supervisor liability under §

 1983. Notably, Plaintiff offers no examples of prior use-of-force

 incidents having occurred at BCI that would have put Defendant Lee

 on notice of a potential issue, much less one that can be described

 as obvious, flagrant, or rampant, or that was attributable to a

 deficiency in a training program. Accordingly, Plaintiff fails to

 state a plausible claim for relief against Defendant Lee in count

 four.

       In    count     five,      Plaintiff    alleges    Defendant      Lee     was

 deliberately     indifferent       to   Antonio’s    serious   medical      needs.

 Again,     however,   Plaintiff     alleges     no   facts   showing    a   causal

 connection between Defendant Lee’s acts or omissions and the

 alleged constitutional violation. For instance, Plaintiff does not

 allege Defendant Lee maintained or adopted a policy of delaying

 medical care for inmates harmed by officers. And Plaintiff does

 not allege Defendant Lee was aware of a widespread history of abuse

 against inmates with respect to the provision of medical services.


                                         18
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 19 of 22 PageID 270



 As such, Plaintiff fails to state a plausible claim for relief

 against Defendant Lee in count five.

       In sum, Plaintiff alleges no facts demonstrating Defendant

 Lee   personally    participated     in   the   alleged    constitutional

 violations, nor does she allege facts otherwise demonstrating the

 requisite causal connection. Plaintiff’s conclusory assertions do

 not suffice. Accordingly, Defendant Lee’s motion is due to be

 granted as to counts four and five. See Tani v. Shelby Cty., Ala.,

 511 F. App’x 854, 857 (11th Cir. 2013) (affirming dismissal of a

 complaint that alleged, as labels and conclusions, violations of

 various constitutional rights with no supporting facts to “explain

 what actions caused which violations”).

              D. Wrongful Death Claim Against Defendant Lee

       Plaintiff names Defendant Lee in count two for the wrongful

 death of Antonio. See Compl. ¶¶ 48-50. Defendant Lee contends

 Plaintiff fails to state a claim against him to the extent the

 claim is premised on negligent supervision of Defendants Moody and

 Faltz. See Lee Motion at 4-5. Defendant Lee also argues he is

 entitled to sovereign immunity. Id. at 5.

       To state a claim under Florida’s wrongful death statute, a

 plaintiff must allege the defendant’s “wrongful act, negligence,

 default, or breach of contract” caused the death of a person. See

 Fla. Stat. § 768.19 (West). Plaintiff alleges Antonio “died as a

 result of a wrongful and unjustified attack by Defendants Moody

 and Faltz and the wrongful acts of the other Defendants, including

                                     19
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 20 of 22 PageID 271



 Defendant Lee for improper supervision of [BCI] and its employees.”

 See Compl. ¶¶ 48, 49.

       Plaintiff offers no facts to support her conclusory assertion

 that Defendant Lee engaged in “wrongful acts” that caused Antonio’s

 death. Plaintiff does not allege Defendant Lee participated in the

 alleged attack against Antonio that caused his death, nor does

 Plaintiff    allege   facts    permitting    the   reasonable    inference

 Defendant Lee failed to supervise officers known to be unfit. To

 the extent Defendant Lee improperly supervised or trained BCI

 employees, such an allegation, without more, does not permit the

 reasonable inference that Defendant Lee contributed to the death

 of Antonio.5 Plaintiff also fails to allege Defendant Lee committed

 “wrongful acts” with the requisite intent to overcome sovereign

 immunity.

                               E. Conclusion

       Defendant Moody’s and Faltz’s motions are due to be denied in

 part to the extent they invoke qualified immunity as to the

 following claims: excessive force against Defendant Faltz and


       5In her response, Plaintiff contends the complaint “sets
 forth facts regarding Defendant Lee’s role in the negligent
 implementation and operation of training corrections officers at
 [BCI], and that this is what led to the death of [Antonio].” See
 Pl. Lee Resp. at 7. Plaintiff may have intended to include such
 factual allegations in her complaint, though she does not. Even if
 true that “Defendants cooperated in a policy to permit, facilitate,
 ratify and condone, correctional officer-on-inmate assaults and
 batteries,” see Compl. ¶ 34, such an assertion does not necessarily
 imply Defendant Lee implemented a training program in such a way
 as to cause the death of Antonio under the circumstances Plaintiff
 describes.
                                     20
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 21 of 22 PageID 272



 failure to intervene and deliberate indifference against Defendant

 Moody. Their motions are also due to be denied as to the wrongful

 death claim (count two). Their motions are due to granted in part

 to the extent Plaintiff fails to adequately set forth the following

 claims: excessive force against Defendant Moody and deliberate

 indifference to serious medical needs against both Moody and Faltz.

       Defendant Lee’s motion is due to be granted because Plaintiff

 fails to state a plausible claim for relief against Defendant Lee.

 Plaintiff requests leave to amend her complaint. See Lee Resp. at

 14. See also Moody Resp. at 10; Faltz Resp. at 12. Accordingly,

 the Court will dismiss the claims against Defendant Lee without

 prejudice subject to Plaintiff’s right to amend her complaint. See

 Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th

 Cir. 2002).

       Additionally, given the confusing and duplicative nature of

 the claims against Defendants Moody and Faltz in counts three,

 four, and five, Plaintiff shall amend those claims. In particular,

 Plaintiff     must   clarify   which        Eighth   Amendment   theories   of

 liability she pursues against Defendants Moody and Faltz and the

 factual allegations supporting each theory, and she must eliminate

 the redundancy of her claims and allegations.

       Accordingly, it is now

       ORDERED:

       1.    Defendant Moody’s motion to dismiss (Doc. 4) is denied

 in part and granted in part to the extent stated herein.


                                        21
Case 3:20-cv-00106-BJD-MCR Document 32 Filed 09/17/20 Page 22 of 22 PageID 273



       2.   Defendant Faltz’s motion to dismiss (Doc. 7) is denied

 in part and granted in part to the extent stated herein.

       3.   Defendant Lee’s motion to dismiss (Doc. 25) is granted,

 and Plaintiff’s claims against Defendant Lee are dismissed without

 prejudice subject to Plaintiff’s right to amend her complaint.

       4.   Plaintiff     shall   submit    an    amended    complaint    in

 compliance with this Order within twenty-one days of the date of

 this Order. Plaintiff’s failure to properly set forth her claims

 against any Defendant may result in the dismissal of those claims.

       DONE AND ORDERED at Jacksonville, Florida, this 17th day of

 September 2020.




 Jax-6
 c:
 Counsel of Record




                                     22
